 


 HR 220 ENR: To authorize the expansion of an existing hydroelectric project, and for other purposes.
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IB 
One Hundred Fifteenth Congress of the United States of AmericaAt the Second SessionBegun and held at the City of Washington on Wednesday, the third day of January, two thousand and eighteen 
H. R. 220 
 
AN ACT 
To authorize the expansion of an existing hydroelectric project, and for other purposes. 
 
 
1.Terror Lake Hydroelectric Project Upper Hidden Basin Diversion authorization 
(a)DefinitionsIn this section: (1)CommissionThe term Commission means the Federal Energy Regulatory Commission.  
(2)Terror Lake Hydroelectric ProjectThe term Terror Lake Hydroelectric Project means the project identified in section 1325 of the Alaska National Interest Lands Conservation Act (16 U.S.C. 3212), and which is Federal Energy Regulatory Commission project number 2743.  (3)Upper Hidden Basin Diversion ExpansionThe term Upper Hidden Basin Diversion Expansion means the expansion of the Terror Lake Hydroelectric Project as generally described in Exhibit E to the Upper Hidden Basin Grant Application dated July 2, 2014, and submitted to the Alaska Energy Authority Renewable Energy Fund Round VIII by Kodiak Electric Association, Inc.  
(b)AuthorizationThe licensee for the Terror Lake Hydroelectric Project may occupy not more than 20 acres of Federal land to construct, operate, and maintain the Upper Hidden Basin Diversion Expansion without further authorization of the Secretary of the Interior or under the Alaska National Interest Lands Conservation Act (16 U.S.C. 3101 et seq.).  (c)Savings clauseThe Upper Hidden Basin Diversion Expansion shall be subject to appropriate terms and conditions included in an amendment to a license issued by the Commission pursuant to the Federal Power Act (16 U.S.C. 791a et seq.), including section 4(e) of that Act (16 U.S.C. 797(e)), following an environmental review by the Commission under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.).  
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
